Case: 18-20201      Document: 00514742747         Page: 1    Date Filed: 11/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit


                                    No. 18-20201                         FILED
                                                                 November 30, 2018
                                  Summary Calendar
                                                                    Lyle W. Cayce
                                                                         Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

KENTRELL EZENWERE,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-581-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Kentrell Ezenwere appeals his sentence for possession of a firearm by a
convicted felon.      He admitted that the firearm had been stolen from a
pawnshop the previous day. According to Ezenwere, the district court clearly
erred at sentencing by finding that he was involved in the pawnshop
burglary — a finding that supported the court’s determination that the
burglary was relevant conduct for purposes of a six-level enhancement for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20201     Document: 00514742747      Page: 2    Date Filed: 11/30/2018


                                  No. 18-20201

possessing 29 firearms under U.S.S.G. § 2K2.1(b)(1)(C) and its determination
that he committed the instant felon-in-possession offense in connection with
another felony offense for purposes of a four-level enhancement under §
2K2.1(b)(6)(B).   Ezenwere contends that the court based the finding on
intuition, speculation, and coincidence, which are insufficient to meet the
preponderance of the evidence standard.
      “We review the district court’s findings of fact at sentencing for clear
error.” United States v. Burns, 526 F.3d 852, 859 (5th Cir. 2008). “A factual
finding is not clearly erroneous if it is plausible in light of the record read as a
whole. United States v. Williams, 520 F.3d 414, 422 (5th Cir. 2008) (quotation
omitted).
      The district court’s finding that Ezenwere was involved in the burglary
rested on overwhelming circumstantial evidence, including his arrest the next
day while driving a car that matched the one seen on surveillance footage
driving away from the pawnshop right after the burglary; the presence of a
firearm stolen during the burglary on the floorboard in front of his seat; the
presence in the trunk of the tools necessary to commit the burglary, along with
two red bags matching the bags used to remove the firearms from the
pawnshop; a photograph of the same car posted to Ezenwere’s social media
account several days before the burglary; videos posted to social media within
12 hours of the burglary showing Ezenwere holding firearms that matched the
description of firearms stolen during the burglary; and instruments of the
burglary found in the trunk that matched the instruments found on the roof of
the pawnshop where the burglar broke in.
      Accordingly, the district court’s finding that Ezenwere was involved was
not clearly erroneous, see United States v. Robinson, 654 F.3d 558, 562 (5th




                                         2
    Case: 18-20201    Document: 00514742747     Page: 3   Date Filed: 11/30/2018


                                 No. 18-20201

Cir. 2011); Burns, 526 F.3d at 859; Williams, 520 F.3d at 422, and he has shown
no error in the imposition of the § 2K2.1 enhancements.
      Ezenwere also objects to the district court’s decision to make the service
of his federal sentence begin only after the completion of a sentence imposed
in a particular state criminal proceeding. The basis for the objection is that
the district court included this language in the sentence: “This term is to run
consecutive to any term of imprisonment imposed in Harris County Case No.
2141454.” It is clear now that the objection has been mooted because the
referenced state-court case has been dismissed. It is impossible to grant the
relief Ezenwere seeks because the premise for it has been eliminated. See
United States v. Heredia-Holguin, 823 F.3d 337, 340 (5th Cir. 2016) (en banc).
      The judgment of the district court is AFFIRMED IN PART, and the
appeal is DISMISSED IN PART AS MOOT.




                                       3